Title: To Thomas Jefferson from David Austin, 11 January 1802
From: Austin, David
To: Jefferson, Thomas


          
            May it please your Excell’y
            Washington Jan’y 11th. AD. 1802.
          
          The Senate have, this day, so far amended the report of the Committee on the Library Bill, as to place the sole power of appointment, in the President.
          This was the more agreeable to my wishes, as it will enable the President to exercise that good will towards me, in this matter, of which I have never entertained a doubt, provided a situation had offered, in the judgment of the President, suited to my views & situation.
          
          I cannot but hope that I am correct in my reliance on the President’s favor in this instance; & I think it will need no confirmation, when I say, that by the stricktest attention to the duties of the appointment, I shall endeavor to shew that the president could not have been more correct in confering the favor.—
          With all due esteem:
          
            D: Austin.
          
        